ICJ_029_NorwegianLoans_FRA_NOR_1957-07-06_JUD_01_PO_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A CERTAINS
EMPRUNTS NORVEGIENS
(FRANCE c. NORVEGE)

ARRET DU 6 JUILLET 1957

1957

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE OF CERTAIN NORWEGIAN
LOANS
(FRANCE v. NORWAY)

JUDGMENT OF JULY 6th, 1957
Le présent arrêt doit être cité comme suit :

« Affaire relative à certains emprunts norvégiens,
Arrêt du 6 juillet 1957: C. I. J. Recueil 1957, p. 9.»

This Judgment should be cited as follows:

“Case of Certain Norwegian Loans,
Judgment of July 6th, 1957: I.C.]. Reporis 1957, p. 9.”

 

N° de vente: 163
Sales number

 

 

 
INTERNATIONAL COURT OF JUSTICE

1957
July 6th
General List

YEAR 1957 No. 29

July 6th, 1957

CASE OF CERTAIN NORWEGIAN
LOANS

(FRANCE v. NORWAY)

International loans, question of gold clause.— Obligations of borrowing
State.— Preliminary Objections.— Municipal law, international law.—
Second Hague Convention, 1907.— Compulsory jurisdiction.— Declara-
tions under Article 36, paragraph 2, of Statute ; reservation of national
jurisdiction as understood by declarant Siate.— Effect of condition of
reciprocity.— Competence of Court.

JUDGMENT

Present: President HACKWORTH; Vice-President BADAwI; Judges

GUERRERO, BASDEVANT, WINIARSKI, ZORICIC, KLAESTAD,
READ, ARMAND-UGON, KoJEVNIKOV, Sir Muhammad
ZAFRULLA KHAN, Sir Hersch LAUTERPACHT, MORENO
QUINTANA, CORDOVA, WELLINGTON Koo; Registrar
LOPEZ OLIVAN.

4
NORWEGIAN LOANS (JUDGMENT OF JULY 6th, 1957) Io

In the case of Certain Norwegian Loans,

between

the French Republic,
represented by:

M. André Gros, Professor of the Faculties of Law, Legal Adviser
to the Ministry for Foreign Affairs,

as Agent,

assisted by:

M. Paul Reuter, Professor of the Faculty of Law of Paris, Assis-
tant Legal Adviser to the Ministry for Foreign Affairs,

as Counsel,

Me. Marcel Poignard, of the Paris Bar, former Batonnier,

as Advocate,

and by:

M. Claude Chayet, Legal Adviser in the Ministry for Foreign
Affairs,
M. Robert Monod, Administrateur civil in the Ministry of Finance,

M. J. J. de Bresson, Procureur de la République, detached to the
Ministry for Foreign Affairs,

Me. Henri Monneray, of the Bar of the Paris Court of Appeal,

as Expert Advisers,

and

the Kingdom of Norway,
represented by:

M. Sven Arntzen, Advocate at the Supreme Court of Norway,
as Agent and Advocate,

M. Lars J. Jorstad, Ambassador of Norway at The Hague,
as Agent,

assisted by:

M. Maurice Bourquin, Professor at the University of Geneva and
at the Graduate Institute of International Studies,

M. Jens Evensen, Advocate at the Supreme Court of Norway,

as Advocates,

M. Frede Castberg, Rector of the University of Oslo,

M. Johannes Andenaes, Professor at the University of Oslo,
M. Bredo Stabell, Director at the Ministry for Foreign Affairs,
M. Pierre Lalive, Professor at the University of Geneva,

as Expert Advisers,
NORWEGIAN LOANS (JUDGMENT OF JULY 6th, 1957) II

and by

M. Einar Lôchen, Chief of Division in the Ministry for Foreign
Affairs,
as Secretary,

THE CourT,
composed as above,

delivers the following Judgment:

In a letter of July 6th, 1955, filed in the Registry on the
same day, the Ambassador of France to the Netherlands forwarded
a letter from the Agent of the Government of the French Republic
dated July 5th, 1955, transmitting an Application instituting
Proceedings in a dispute with the Government of the Kingdom of
Norway concerning the payment of various Norwegian Loans
issued in France. At the same time, the Ambassador of France
notified to the Registry the appointment of Professor Gros as Agent
of the French Government in the case.

The Application thus filed in the Registry on July 6th, 1955,
expressly refers to Article 36, paragraph 2, of the Statute of the
Court and to the acceptance of the compulsory jurisdiction of the
International Court of Justice by the Kingdom of Norway on
November 16th, 1946, and by the French Republic on March rst,
1949. It refers to and enumerates certain loans floated by the
Kingdom of Norway, by the Mortgage Bank of the Kingdom of
Norway and by the Small Holding and Workers’ Housing Bank;
it relies upon the fact that bonds of these loans are in the hands
of French holders; it alleges that the said loans contain a gold clause;
and it is designed to request the Court to determine the manner in
which the borrower should discharge the substance of his debt.

Pursuant to Article 40, paragraph 2, of the Statute, the Applica-
tion was communicated to the Government of the Kingdom of
Norway and, pursuant to paragraph 3 of the same Article, other
Members of the United Nations as well as non-member States
entitled to appear before the Court were notified of it.

By Order of September 19th, 1955, the President, taking account
of an agreement between the Parties, fixed the time-limits for the
filing of the Memorial and Counter-Memorial. On the date of the
expiry of the second of these time-limits, the Government of the
Kingdom of Norway filed a document setting out certain prelim-
inary objections designed, on various grounds stated therein, to ob-
tain a finding from the Court that the Application was inadmissible.

By Order of April 24th, 1956, the Court, noting that the proceedings
on the merits were suspended by virtue of the provisions of Arti-
cle 62, paragraph 3, of the Rules of Court, fixed June 4th, 1956, as
the time-limit for the presentation by the Government of the French

6
NORWEGIAN LOANS {JUDGMENT OF JULY 6th, 1957) 12

Republic of a written statement of its Observations and Submissions
in regard to the Preliminary Objections. In notifying the Agents
of this decision, the Registrar informed them that it was the
Court’s intention to open the oral hearings on June 25th, 1956.

On May 15th, 1956, the Agent of the Government of the King-
dom of Norway acquainted the Court with the desire of his Govern-
ment that, because of unforeseen circumstances, the oral proceed-
ings should be postponed until the autumn. Consequently the Court,
after ascertaining the views of the Parties and having decided to
postpone the opening of the oral proceedings, by Order of May 2gth,
1956, extended to August 31st, 1956, the time-limit for the filing,
by the French Government, of its Observations and Submissions
on the Preliminary Objections raised by the Norwegian Government.

Within this time-limit, the French.Government presented its
Observations and Submissions on the Preliminary Objections.
Whilst stating the grounds on which it requested the Court nct to
uphold the Objections, it asked the Court to join the Preliminary
Objections to the Merits.

The Court decided, on September 21st, 1956, to open the oral
hearings on the Preliminary Objections on October 15th, 1956, and
the Agents of the Parties were advised of this decision on the same
date. In a letter of the same date, which was handed to the Registrar
on September 22nd, the Agent of the Government of the Kingdom
of Norway, noting that, in its Observations on the Preliminary
Objections, the Government of the French Republic had asked that
it might please the Court to join the Objections to the merits,
stated that his Government, whilst maintaining in their entirety
the Objections which it had raised, did not consider that it should
object to the joinder of these Objections to the merits.

By Order of September 28th, 1956, the Court, considering that
there was no objection to taking into account the understanding
thus reached, joined the Objections to the merits and, after ascer-
taining the views of the Parties, fixed time-limits for the filing of
the further pleadings, the last of these time-limits expiring on
April 25th, 1957. The Parties having respectively filed their Counter-
Memorial, Reply and Rejoinder within the time-limits so fixed, the
case was ready for hearing on the last-named date.

In the course of hearings held on May 13th, 14th, 15th, 17th,
20th, 21st, 22nd, 23rd, 24th, 25th and 28th, 1957, the Court heard
the oral arguments and replies of M. André Gros and Me. Marcel
Poignard, on behalf of the Government of the French Republic,
and of M. Sven Arntzen, M. Maurice Bourquin and M. Jens Even-
sen, on behalf of the Government of the Kingdom of Norway.

During the written and oral proceedings, the following Sub-
missions were presented by the Parties:
NORWEGIAN LOANS (JUDGMENT OF JULY 6th, 1957) 13

On behalf of the French Government, in the Application:

“May it please the Court:

To take note that for the purpose of all notifications and communi-
cations relating to the present case, the Agent of the Government
of the French Republic selects for his address for service the French
Embassy at The Hague; .

To notify the present Application, in accordance with Article 40,
paragraph 2, of the Statute of the Court, to the Government of the
Kingdom of Norway;

To adjudge and declare, whether the Government of the Kingdom
of Norway appears or not, and after such time-limits as the Court
may fix in the absence of an agreement between the Parties:

That the international loans issued by the Kingdom of Norway in
1896 (3% gold), 1900 (33% gold), 1902 (34% gold), 1903 (3% gold),
1904 (3$% gold), 1905 (33% gold), the international loans issued by
the Mortgage Bank of the Kingdom of Norway, 3$% gold 1885-1896,
1902, 1905, 1907, 1900 and 4% gold 1900, the international loan
issued by the Small Holding and Workers’ Housing Bank 3$% gold
in 1904, stipulate in gold the amount of the borrower’s obligation
for the service of coupons and the redemption of bonds;

And that the borrower can only discharge the substance of his
debt by the payment of the gold value of the coupons on the date
of payment and of the gold value of the redeemed bonds on the
date of repayment.”

On behalf of the French Government, in the Memorial:

“The Government of the French Republic therefore maintains
the submissions filed in its Application of July 6th, 1955, and
requests the Court to adjudge and declare:

That the international loans issued by the Kingdom of Norway in
1896 (3% gold), 1900 (33% gold), 1902 (34% gold), 1903 (3% gold),
1904 (34% gold), 1905 (34% gold), the international loans issued by
the Mortgage Bank of the Kingdom of Norway, 34% gold 1885-1898.
1902, 1905, 1907, 1909 and 4% gold 1900, the international loan
issued by the Small Holding and Workers’ Housing Bank 34% gold
in 1904, stipulate in gold the amount of the borrower’s obligation
for the service of coupons and the redemption of bonds;

And that the borrower must discharge the substance of his debt
by the payment of the gold value of the coupons on the date of
payment and of the gold value of the redeemed bonds on the date
of repayment.”

On behalf of the Norwegian Government, in the Preliminary
Objections:

“Whereas:

1. The subject of the dispute, as defined in the Application of the
French Government of July 6th, 1935, is within the domain of
municipal law and not of international law, whereas the compulsory
jurisdiction of the Court inrelation to the Parties involved isrestrictec.
by their Declarations of November 16th, 1946, and March Ist, 1049.
to disputes concerning international law;

&
NORWEGIAN LOANS (JUDGMENT OF JULY 6th, 1957) I4

2. The ‘facts’ or ‘situations’ in respect of which the dispute
has arisen are prior to the Declaration by which the French Govern-
ment accepted the compulsory jurisdiction of the Court, this dispute
is therefore excluded from the undertaking given by France and, by
virtue of reciprocity, from the undertaking given by Norway v1s-d-
vis France;

3. Asregards that part of the claim which relates to the bond certi-
ficates issued by the Mortgage Bank of Norway and by the Norwegian
Small Holding and Workers’ Housing Bank, these two Banks have a
legal personality distinct from that of the Norwegian State; proceed-
ings can therefore not be instituted against the latter in its capacity
as the borrower; whereas, moreover, the jurisdiction of the Court
is limited to disputes between States;

4. The holders of bond certificates on whose behalf the French
Government considers itself entitled to institute international
proceedings have not previously exhausted the local remedies,

May it please the Court
to adjudge and declare that the claim put forward by the Applica-
tion of the French Government of July 6th, 1955, is not admissible.”

On behalf of the French Government, in the Observations and
Submissions on the Preliminary Objections:
“For these reasons, and subject to the subsequent presentation
of any evidence or argument,
May it please the Court
to join to the merits the ‘Preliminary Objections’ raised by the
Royal Norwegian Government.”
On behalf of the Norwegian Government, in the Counter-Memorial:

“On the Preliminary Objections :

Having regard to the fact that the Norwegian Government
maintains Preliminary Objections Nos. 1, 3 and 4 raised in the docu-
ment submitted to the Court on April 2oth, 1956,

May it please the Court

to adjudge and declare that the claim submitted by the Appli-
cation of the French Government of July 6th, 1955, is not admissible.

On the Merits:

Having regard to the fact that the claim of the French Govern-
ment is unfounded,

May it please the Court
to dismiss the claim of the French Government.”
On behalf of the French Government, in the Reply:
“On the question of admissibility:

May it please the Court

to place on record the abandonment by the Royal Government
of Norway of its second Preliminary Objection,

, 9
NORWEGIAN LOANS (JUDGMENT OF JULY 6th, 1957) 15

to dismiss the Preliminary Objections of the Royal Government
of Norway Nos. 1, 3 and 4,

to adjudge and declare that the claim put forward in the Appli-
cation of the French Government of July 6th, 1955, is admissible.

On the Merits:

May it please the Court

to uphold the submissions of the Government of the French
Republic set out in its Application of July 6th, 1955.”

On behalf of the Norwegian Government, in the Rejoinder:

“The Norwegian Government maintains the Submissions of its
Counter-Memorial of December zoth, 1956.”

On behalf of the French Government, Submissions stated at the
hearing of May 15th, 1057, and filed on the same day:

“The Government of the French Republic requests the Court to
adjudge and declare:

On Jurisdiction:

That the claim of the Government of the French Republic, which
has adopted the cause of its nationals who are holders of bond
certificates of the Norwegian loans in question, constitutes a case
of the recovery of contract debts within the meaning of Article 1
of the Second Hague Convention of October 18th, 1907 ; that this claim,
not having been settled by diplomatic means, has given rise to a
legal dispute of an international character between the two States;

That the two States, by their acceptance of the compulsory
jurisdiction of the International Court of Justice, have recognized
the competence of the Court in all legal disputes concerning the
interpretation of a treaty, any question of international law, the
existence of any fact which, if established, would constitute a
breach of an international obligation;

That the recovery of a debt due under an international loan,
claimed from the Government of the debtor State by the Govern-
ment which has adopted the cause of its nationals who are holders
of bond certificates, raises an issue which, within the meaning of
Article 36, paragraph 2, sub-paragraphs (0) and (c), falls within the
competence of the Court by virtue of the acceptance of both Parties;

That the dispute may be brought before the Court without the
need for the exhaustion of local remedies since it has not been shown
that such remedies could be effectual.

On the Merits:

That the loans which constitute the subject-matter of the Appli-
cation of the Government of the French Republic are international
loans and that it follows from the nature of the bearer bonds that
in respect of all foreign holders the substance of the debt is the same
and that payments to foreign holders of an identical certificate
must be made without any discrimination ;

10
NORWEGIAN LOANS (JUDGMENT OF JULY 6th, 1957) 16

That the said loans contain an undertaking to pay in gold value
interest and amounts due on redemption of the bonds;

That undertakings as to the amount of a debt contracted by a
State with foreign nationals, containing express conditions as to
performance, cannot be unilaterally modified by that State without
negotiation with the holders, with the State which has adopted the
cause of its nationals, or without arbitration as to the financial
capacity of the debtor State to fulfil its obligations ;

That in these circumstances, and without passing upon the
financial adjustment of payments which the Government of the
French Republic has declared itself ready to study with the Govern-
ment of the Kingdom of Norway, the claim of the Government of
the French Republic should be held to be well-founded;

That the Kingdom of Norway having expressly promised and
guaranteed payment in gold value of the sums due in performance
of its obligations under the various loans in issue, the debtor cannot
validly discharge this obligation except by payments as they fall
due in gold value.”

On behalf of the Norwegian Government, Submissions stated at
the hearing of May 23rd, 1957, and filed on the same day:

“On the Preliminary Objections:
Whereas:

1. The subject of the dispute, as defined in the Application, is
within the domain of municipal law and not of international law,
whereas the compulsory jurisdiction of the Court in relation to the
Parties involved is restricted, by their Declarations of Novem-
ber 16th, 1946, and March Ist, 1949, to disputes concerning inter-
national law;

2. As regards that part of the claim which relates to the bond
certificatesissued by the Mortgage Bank of Norway and the Norwegian
Small Holding and Workers’ Housing Bank, these two Banks have
a legal personality distinct from that of the Norwegian State;
proceedings can therefore not be institued against the latter in its
capacity as the borrower; whereas moreover the jurisdiction of the
Court is limited to disputes between States;

3. The holders of bond certificates for whose protection the French
Government considers itself entitled to institute international
proceedings have not previously exhausted the local remedies,

May it please the Court,

rejecting all submissions to the contrary,
to adjudge and declare that the claim put forward by the Applica-
tion of the French Government of July 6th, 1955, is not admissible.

On the Merits:
Whereas the claim of the French Government is unfounded,

II
NORWEGIAN LOANS (JUDGMENT OF JULY 6th, 1957) 17

May it please the Court,

rejecting all submissions to the contrary,
to dismiss the claim of the French Government.”

Certain objections having been raised by the Agent of the Nor-
wegian Government to the tenor and admissibility of the Sub-
missions fled by the Agent of the French Government on May 15th,
1957, the Agent of the French Government made certain altera-
tions in them at the hearing of May 25th, 1957, and filed them on
the same day in the following form:

“The Government of the French Republic requests the Court to
adjudge and declare:

On Jurisdiction:

x. That the claim of the Government of the French Republic,
which has adopted the cause of its nationals who are holders of
bond certificates of the Norwegian loans in question, constitutes
a case of the recovery of contract debts within the meaning of
Article z of the Second Hague Convention of October 18th, 1907;
that this claim, not having been settled by diplomatic means, has
given rise to a legal dispute of an international character between

‘the two States;

2. That the two States, by their acceptance of the compulsory
jurisdiction of the International Court of Justice, have recognized
the competence of the Court in all legal disputes concerning the
interpretation of a treaty, any question of international law, the
existence of any fact which, if established, would constitute a
breach of an international obligation;

3. That the recovery of the debts due under the loans in question,
claimed from the Government of the Norwegian State by the French
Government which has adopted the cause of its nationals who are
holders of bond certificates, raises an issue which, within the
meaning of Article 36, paragraph 2, sub-paragraphs {b) and (c), falls
within the competence of the Court by virtue of the acceptance of
both Parties;

4. That the dispute may be brought before the Court without the
need for the exhaustion of local remedies since it has not been
shown that such remedies could be effectual.

On the Merits:

1. That the loans which constitute the subject-matter of the
Application of the Government of the French Republic are inter-
national loans and that it follows from the nature of the bearer bonds
that in respect of all foreign holders the substance of the debt is the
same and that payments to foreign holders of an identical certificate
must be made without any discrimination;

2. That the said loans contain an undertaking to pay in gold
value interest and amounts due on redemption of the bonds;

3. That undertakings as to the amount of the debts contracted
under the said loans by the Norwegian State with French nationals,

I2
NORWEGIAN LOANS (JUDGMENT OF JULY Oth, 1957) 18

containing express conditions as to performance, cannot be unila-
terally modified by that State without negotiation with the holders,
with the French State which has adopted the cause of its nationals,
or without arbitration as to the financial capacity of the debtor
State to fulfil its obligations;

4. That in these circumstances, and without passing upon the
financial adjustment of payments which the Government of the
French Republic has declared itself ready to study with the Govern-
ment of the Kingdom of Norway, the claim of the Government of
the French Republic should be held to be well-founded;

5. That the Kingdom of Norway having expressly promised
and guaranteed payment in gold value of the sums due in perfor-
mance of its obligations under the various loans in issue, the debtor
cannot validly discharge this obligation except by payments as they
fall due in gold value.”

On behalf of the Norwegian Government, the Agent of that Govern-
ment declared at the hearing of May 28th, 1957, that he maintained
in their entirety his Submissions as formulated on May 23rd, 1957.

The Submissions of the Parties, in the form in which they were
given or confirmed at the hearings of May 25th and May 28th,
1957, respectively, constitute their Final Submissions.

*
* *

The facts which led the French Government to institute the
present proceedings before the Court are as follows :

Between 1896 and 1905, the Norwegian Government floated six
public loans on the French market and on other foreign markets.
From 1885 to 1909, various loans were floated on foreign markets,
including the French market, by the Mortgage Bank of the Kingdom
of Norway, an establishment created by the State and whose capital
belongs to the State. Finally, in 1904, the Norwegian Small Holding
and Workers’ Housing Bank floated a loan on the French market and
on other foreign markets. The French Government contends that
the bonds contain a gold clause which varies in form from bond
to bond, but which that Government regards as sufficient in the
case of each bond, this being disputed by the Norwegian Govern-
ment.

Following upon the opening of hostilities in Europe, the conver-
tibility of notes of the Bank of Norway was suspended on
August 5th, 1914, this measure being later confirmed by Royal
Decree of August 18th, 1914. During the ensuing period, the
Bank of Norway was authorized to resume the convertibility
of notes into gold (1916) and to suspend it anew (1920). This latter
measure was in turn abrogated (1928) and notes of the Bank of
Norway again became convertible. However, in 1931 the obligation
of the Bank to convert notes was once more suspended; this
measure is still in force.

13
NORWEGIAN LOANS (JUDGMENT OF JULY 6th, 1957) 19

During these years of instability, a law concerning pecuniary
obligations whose payment was expressed in gold was promulgated
on December 15th, 1923. This law which, in accordance with its
second Article, came into force at once, provides in Article 1:

“Where a debtor has lawfully agreed to pay in gold a pecuniary
debt in kroner and where the creditor refuses to accept payment
in Bank of Norway notes on the basis of their nominal gold value,
the debtor may request a postponement of payment for such period
as the Bank is exempted from its obligation to redeem its notes in
accordance with their nominal value. Where a creditor withdraws
his refusal he shall be entitled to require such payment only after
the giving of three months’ notice. During the period of post-
ponement interest shall be paid at the rate of four per cent per annum.
Interest shall be paid in banknotes in accordance with their nominal
value.

Prior notice of waiver of the right to request postponement may
be given only by the State, municipalities, the Bank of Norway
and the Banks which are fully guaranteed by the State (the Mort-
gage Bank, the Small Holding and Workers’ Housing Bank and the
Fishery Bank). ”

The first representations made by the French Government to
the Government of Norway were in the form of a Note dated
June 16th, 1925, from the French Legation at Oslo to the Ministry
of Foreign Affairs of Norway. This Note referred to the loans
floated by the Mortgage Bank of the Kingdom of Norway, which
the French Government regarded as subject to a gold clause, and
to the above-mentioned Norwegian law of December 15th, 1923.
It contained a brief reference to the contradiction which it believed
to exist between that law and the obligations which had been
assumed, contended ‘that it would not seem that a unilateral
decision can be relied upon as against foreign creditors’, and
requested that the “Royal Ministry for Foreign Affairs should give
its consideration and assistance for the purpose of securing prompt
recognition by the Norwegian Government and by the Mortgage
Bank of Norway of the rights claimed by the French holders of
bonds of the Mortgage Bank of the Kingdom of Norway, the bond-
holders’ claims appearing to the Government of the Republic
to be fully justified’.

On December gth, 1925, the Ministry of Foreign Affairs of
Norway transmitted to the French Legation a copy of a letter
from the Board of Directors of the Mortgage Bank to the Ministry
of Finance and declared that the Ministry of Finance shared the
view of the Board of Directors of the Mortgage Bank. In this
letter the Board disputed the assertions concerning the gold clause
and added that ‘‘the question has in any case been settled by the
law of December 15th, 1923”.

Protracted diplomatic correspondence ensued in which the two
Governments maintained their points of view. The representations

14
NORWEGIAN LOANS (JUDGMENT OF JULY 6th, 1957) 20

of the French Government now related to all the Norwegian loans,
both the State loans and the loans of the two Banks. Various
proposals were put forward, designed to submit the problem to a
mixed Commission of Economic and Financial Experts, to arbi-
tration, or to the International Court of Justice; the matter was
also brought to the attention of the International Bank for Recon-
struction and Development. The Norwegian Government was not
prepared to agree to these proposals. It maintained throughout
that the claims of the bondholders were within the jurisdiction of
the Norwegian courts, that the latter were competent to deal with
them, and that these claims involved solely the interpretation and
application of Norwegian law. The French bondholders, for their
part, refrained from submitting their cases to the Norwegian courts.
The French Government did not accept the views of the Norwegian
Government. By a Note of January 27th, 1955, it proposed to the
Norwegian Government that the dispute should be referred to an
international tribunal in order to determine, on the basis of the
general principles of international law, whether the clause which, it
contended, was contained in the bonds in question (the gold clause)
had to be respected. On February 2nd, 1955, the Norwegian Govern-
ment declined this proposal, maintaining that the normal and
proper procedure would be for the bondholders to start pro-
ceedings against the respective Norwegian debtors in the Norwegian
courts. It added that it could see no reason for making an exception
in the present case to the rule of international law under which
international proceedings can only be instituted after the exhaustion
of local remedies. It was as a result of this refusal that the French
Government referred the matter to the Court by an Application
on July 6th, 1955.

*
* *

In its Application, the French Government requests the Court
to adjudge and declare that the international loans issued by the
Kingdom of Norway, by the Mortgage Bank of the Kingdom of
Norway and by the Small Holding and Workers’ Housing Bank,
which are listed in the Application, stipulate in gold the amount
of the borrower’s obligation for the service of coupons and the
redemption of bonds; and that the borrower can only discharge
the substance of his debt by the payment of the gold value of the
coupons on the date of payment and of the gold value of the
redeemed bonds on the date of repayment.

The claim in the Application has been maintained in the Memorial
and in the Reply which, with regard to the merits, requests the
Court to “uphold the Submissions of the Government of the French
Republic set out in its Application of July 6th, 1955”.

The Application expressly refers to Article 36, paragraph 2, of the
Statute of the Court and to the acceptance of the compulsory

15
NORWEGIAN LOANS (JUDGMENT OF JULY 6th, 1957) 21

jurisdiction of the Court by Norway on November 16th, 1946,
and by France on March Ist, 1940. The Norwegian Declaration reads:

“T declare on behalf of the Norwegian Government that Norway
recognizes as compulsory #pso facto and without special agreement, in
relation to any other State accepting the same obligation, that is to
say, on condition of reciprocity, the jurisdiction of the International
Court of Justice in conformity with Article 36, paragraph 2, of the
Statute of the Court, for a period of ten years as from 3rd October

1946.”
The French Declaration reads:

“On behalf of the Government of the French Republic, and subject
to ratification, I declare that I recognize as compulsory 7pso facto
and without special agreement, in relation to any other State
accepting the same obligation, that is on condition of reciprocity,
the jurisdiction of the International Court of Justice, in conformity
with Article 36, paragraph 2, of the Statute of the said Court, for all
disputes which may arise in respect of facts or situations subsequent
to the ratification of the present declaration, with the exception of
those with regard to which the parties may have agreed or may agree
to have recourse to another method of peaceful settlement.

This declaration does not apply to differences relating to matters
which are essentially within the national jurisdiction as understood
by the Government of the French Republic.

The present declaration has been made for five years from the
date of the deposit of the instrument of ratification. It shall continue
in force thereafter until notice to the contrary is given by the French
Government.”

On April 2oth, 1956, the Norwegian Government filed four
Preliminary -Objections. The first Objection consisted of two parts.
In the first part the Norwegian Government maintained that the
subject of the dispute was within the exclusive domain of the
municipal law of Norway, and that it did not fall within any
of the categories of disputes enumerated in Article 36, para-
graph 2, of the Statute, by reference to which both Parties had
by their Declarations accepted the compulsory jurisdiction of
the Court. In the second part of that Objection the Norwegian
Government relied upon the reservation in the French Declara-
tion with regard to differences relating to matters which are
essentially within the national jurisdiction as understood by the
French Government. It challenged the jurisdiction of the Court
on both grounds.

The second Objection was based on the fact that the French
Declaration limited its acceptance of the compulsory jurisdiction
of the Court to “all disputes which may arise in respect of facts
or situations subsequent to the ratification” of the Declaration.
It was contended that the dispute before the Court arose in respect
of facts or situations prior to March Ist, 1949, and that, by virtue

16
NORWEGIAN LOANS (JUDGMENT OF JULY 6th, 1957) 22

of the condition of reciprocity, it was excluded from the under-
taking subscribed to by the Parties.

The third Objection was designed to obtain a finding that the
Application was inadmissible as regards that part of the claim which
relates to the bonds of the two Norwegian Banks on the ground
that they possess a legal personality distinct from that of the
Norwegian State. |

Lastly, the fourth Objection sought a finding of the Court that
the Application of the French Government was inadmissible on the
ground that the French holders of the Norwegian bonds had not
previously exhausted the local remedies.

The French Government in its Observations and Submissions
requested the Court to join the Preliminary Objections raised by
the Norwegian Government to the merits. The latter Government
did not oppose this request. Accordingly, the Court, taking into
account this understanding between the Parties, by Order of
September 28th, 1956, joined the Objections to the merits “in
order that it may adjudicate in one and the same judgment upon
these Objections and, if need be, on the merits”.

In the Counter-Memorial, the Norwegian Government declared
its “immediate and unconditional abandonment of its second
Objection”. Accordingly, in the Counter-Memorial, the Reply, and
the Rejoinder, as well as in the oral proceedings, both Parties
discussed Objections 1, 3 and 4, and the merits.

*
* ES

The Court will at the outset direct its attention to the Preliminary
Objections of the Norwegian Government. The first of these
Objections relates directly to the jurisdiction of the Court to adjudi-
cate upon the dispute submitted to it by the French Application.
It is this Objection that the Court will examine first.

As previously stated, this Objection, as presented by the Norwegian
Government, has two aspects. In the first place, it is contended that
the Court, whose function is to decide in accordance with inter-
national law such disputes as are submitted to it, can be seised,
by means of a unilateral Application, only of legal disputes falling
within one of the four categories enumerated in paragraph 2 of
Article 36 of the Statute and relating to international law. It is urged
that the Application of the French Government asks the Court
to interpret loan contracts which, in the view of the Norwegian
Government, are governed by municipal law and not by interna-
tional law.

After presenting the first ground of its first Preliminary Objection
on the basis that the loan contracts are governed by municipal
law, the Norwegian Government continues in its Preliminary
Objections:

17
NORWEGIAN LOANS (JUDGMENT OF JULY 6th, 1957) 23

“There can be no possible doubt on this point. If, however, there
should still be some doubt, the Norwegian Government would rely
upon the reservations made by the French Government in its
Declaration of March 1st, 1949. By virtue of the principle of reci-
procity, which is embodied in Article 36, paragraph 2, of the Statute
of the Court and which has been clearly expressed in the Norwegian
Declaration of November 16th, 1946, the Norwegian Government
cannot be bound, vis-à-vis the French Government, by undertakings
which are either broader or stricter than those given by the latter
Government.”

It is this second ground of the first Preliminary Objection which
the Court will proceed to consider.

It will be recalled that the French Declaration accepting the
compulsory jurisdiction of the Court contains the following reser-
vation:

“This declaration does not apply to differences relating to matters
which are essentially within the national jurisdiction as understood
by the Government of the French Republic.”

In the Preliminary Objections filed by the Norwegian Govern-
ment it is stated:

“The Norwegian Government did not insert any such reservation
in its own Declaration. But it has the right to rely upon the restric-
tions placed by France upon her own undertakings.

Convinced that the dispute which has been brought before the
Court by the Application of July 6th, 1955, is within the domestic
jurisdiction, the Norwegian Government considers itself fully
entitled to rely on this right. Accordingly, it requests the Court to
decline, on grounds that it lacks jurisdiction, the function which
the French Government would have it assume.”

In considering this ground of the Objection the Court notes
in the first place that the present case has been brought before
it on the basis of Article 36, paragraph 2, of the Statute and
of the corresponding Declarations of acceptance of compulsory
jurisdiction; that in the present case the jurisdiction of the Court
depends upon the Declarations made by the Parties in accordance
with Article 36, paragraph 2, of the Statute on condition of reci-
procity ; and that, since two unilateral declarations are involved, such
jurisdiction is conferred upon the Court only to the extent to which
the Declarations coincide in conferring it. A comparison between
the two Declarations shows that the French Declaration accepts the
Court’s jurisdiction within narrower limits than the Norwegian
Declaration; consequently, the common will of the Parties, which
is the basis of the Court’s jurisdiction, exists within these narrower
limits indicated by the French reservation. Following in this
connection the jurisprudence of the Permanent Court of Interna-
tional Justice (Phosphates in Morocco case, Judgment of June 14th,

18
NORWEGIAN LOANS (JUDGMENT OF JULY 6th, 1957) 24

1938, P.C.I.J., Series A/B, No, 74, p. 22; Electricity Company
of Sofia and Bulgaria case, Judgment of April 4th, 1939, P.C.I.J.,
Series A/B, No. 77, p. 81) the Court has reaffirmed this method
of defining the limits of its jurisdiction. Thus the judgment of the
Court in the Anglo-Ivanian Oil Company case states:

“As the Iranian Declaration is more limited in scope than the
United Kingdom Declaration, it is the Iranian Declaration on
which the Court must base itself.” (2.C.J. Reports 1952, p. 103.)

France has limited her acceptance of the compulsory jurisdiction
of the Court by excluding beforehand disputes “relating to matters
which are essentially within the national jurisdiction as understood
by the Government of the French Republic”. In accordance with
the condition of reciprocity to which acceptance of the compulsory’
jurisdiction is made subject in both Declarations and which is
provided for in Article 36, paragraph 3, of the Statute, Norway,
equally with France, is entitled to except from the compulsory
jurisdiction of the Court disputes understood by Norway to be
essentially within its national jurisdiction.

In its Observations and Submissions on the Preliminary Objections
raised by the Norwegian Government, the French Government points
to what it regards as a contradiction in the attitude of Norway:

“Between France and Norway, there exists a treaty which
makes the payment of any contractual debt a question of inter-
national law. In this connection the two States cannot therefore
speak of domestic jurisdiction.”’

The treaty here referred to is the Second Hague Convention of
1907 respecting the limitation of the employment of force for the
recovery of contract debts. The French Government invokes it
principally against the first ground of the first Objection and as
such it does not fall for consideration here; but the passage
quoted from the Observations and Submissions purports to show
also that the second ground of the first Objection is not valid since
both Parties are signatories of the Second Hague Convention of
1907. This calls for but brief observations by the Court.

The purpose of the Convention in question is that indicated in its
title, that is to say “the Limitation of the Employment of Force for
the Recovery of Contract Debts’. The aim of this Convention is
not to introduce compulsory arbitration in the limited field to
which it relates. The only obligation imposed by the Convention
is that an intervening Power must not have recourse to force
before it has tried arbitration. The Court can find no reason why
the fact that the two Parties are signatories of the Second Hague
Convention of 1907 should deprive Norway of the right to invoke
the reservation in the French Declaration.

The French Government also referred to the Franco-Norwegian
Arbitration Convention of 1904 and to the General Act of Geneva

19
NORWEGIAN LOANS (JUDGMENT OF JULY 6th, 1957) 25

of September 26th, 1928, to which both France and Norway are
parties, as showing that the two Governments have agreed to
submit their disputes to arbitration or judicial settlement in cer-
tain circumstances which it is unnecessary here to relate.

These engagements were referred to in the Observations and
Submissions of the French Government on the Preliminary Objec-
tions and subsequently and more explicitly in the oral presentations
of the French Agent. Neither of these references, however, can be
regarded as sufficient to justify the view that the Application of
the French Government was, so far as the question of jurisdiction
is concerned, based upon the Convention or the General Act. If the
French Government had intended to proceed upon that basis it
would expressly have so stated.

As already shown, the Application of the French Government is
based clearly and precisely on the Norwegian and French Decla-
rations under Article 36, paragraph 2, of the Statute. In these
circumstances the Court would not be justified in seeking a basis
for its jurisdiction different from that which the French Govern-
ment itself set out in its Application and by reference to which
the case has been presented by both Parties to the Court.

From one point of view it might be said that the second ground
of the first Objection, namely the ground based on the reservation
in the French Declaration, is merely subsidiary in character. It is
true that the first ground of the first Preliminary Objection relies
upon the proposition that the Court lacks jurisdiction because the
dispute falls to be dealt with under the municipal law of Norway.
But Norway has also relied upon the second ground of its first
Preliminary Objection, Norway requests the Court “‘to decline,
on grounds that it lacks jurisdiction, the function which the
French Government would have it assume”. It is clear that
this request is based on both grounds, the character of the dispute
and the French reservation. In the opinion of the Court, the
second ground cannot be regarded as subsidiary, in the sense that
Norway would invoke the French reservation only in the event
of the first ground of its Objection being held to be legally
unfounded. The Court’s competence is challenged on both grounds
and the Court is free to base its decision on the ground which in its
judgment is more direct and conclusive.

Not only did the Norwegian Government invoke the French
reservation, but it maintained this second ground of its first
Objection throughout and at no time did it abandon it.

The Submissions in the Counter-Memorial, maintained in the
Rejoinder, are formulated as follows:

“Having regard to the fact that the Norwegian Government
maintains Preliminary Objections Nos. 1, 3 and 4 raised in the
document submitted to the Court on April 2oth, 1956, May it please

20
NORWEGIAN LOANS (JUDGMENT OF JULY 6th, 1957) 26

the Court to adjudge and declare that the claim submitted by the
Application of the French Government of July 6th, 1955, is not
admissible.”

Since the Preliminary Objections under the head “First Objec-
tion” relied upon both grounds—the character of the dispute and
the French reservation—it was not necessary, in order to maintain
the two grounds, to specify that both were involved. What has
just been said also applies to the Final Submissions of the Norwegian
Government.

In the course of his oral presentations Counsel for the Norwegian
Government stated :

“... the Court has jurisdiction only in so far as undertakings prior
to the origin of disputes have conferred upon it the power of
adjudicating on such disputes as might arise between France and
Norway.

What are these undertakings?

They are the undertakings resulting from the Declarations made
by the two Governments on the basis of Article 36, paragraph 2, of
the Statute of the Court.

That is the only basis on which the other Party can rely to show
that its Application falls within the limits of the jurisdictional
competence of the Court. In so far as the undertakings given by the
two Parties are in concordance—to the extent of their reciprocity—
it is clear that Norway is bound in relation to France. But she has
no other obligation toward France. The Court may therefore
adjudicate in this dispute only if it is included within these limits.”

From the reply of the French Agent to this argument it appears
that in his view the second ground of the first Objection was fully
maintained by Norway. Later, in his oral rejoinder, the Agent for
the Norwegian Government declared:

“We maintain our positions in their entirety both as regards the
merits and as regards the Preliminary Objections.”

The Court cannot infer from the attitude of the Parties that the
second ground of the first Objection was regarded by them as
unimportant and still less that it was abandoned by the Norwegian
Government. Abandonment cannot be presumed or inferred;
it must be declared expressly, as was done when Norway declared
its abandonment of its second Preliminary Objection.

The Court does not consider that it should examine whether
the French reservation is consistent with the undertaking of a legal
obligation and is compatible with Article 36, paragraph 6, of the
Statute which provides:

2I
NORWEGIAN LOANS (JUDGMENT OF JULY 6th, 1957) 27

“In the event of a dispute as to whether the Court has jurisdiction,
the matter shall be settled by the decision of the Court.”

The validity of the reservation has not been questioned by the
Parties. It is clear that France fully maintains its Declaration,
including the reservation, and that Norway relies upon the reser-
vation.

In consequence the Court has before it a provision which both
Parties to the dispute regard as constituting an expression of their
common will relating to the competence of the Court. The Court
does not therefore consider that it is called upon to enter into an
examination of the reservation in the light of considerations which
are not presented by the issues in the proceedings. The Court,
without prejudging the question, gives effect to the reservation
as it stands and as the Parties recognize it.

The Court considers that the Norwegian Government is entitled,
by virtue of the condition of reciprocity, to invoke the reservation
contained in the French Declaration of March Ist, 1949; that this
reservation excludes from the jurisdiction of the Court the dispute
which has been referred to it by the Application of the French
Government; that consequently the Court is without jurisdiction
to entertain the Application.

In view of the foregoing it is not necessary for the Court to
examine the first ground of the first Objection, or to deal with
Objections 3 and 4 presented by the Norwegian Government,
or with the Submissions of the Parties other than those upon which
it is adjudicating in accordance with the reasons stated above.

For these reasons,
THE COURT,

by twelve votes to three,

finds that it is without jurisdiction to adjudicate upon the dispute
which has been brought before it by the Application of the Govern-
ment of the French Republic of July 6th, 1955.
NORWEGIAN LOANS (JUDGMENT OF JULY 6th, 1957) 28

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this sixth day of July, one thousand
nine hundred and fifty-seven, in three copies, one of which will be
placed in the archives of the Court and the others will be trans-
mitted to the Government of the French Republic and to the
Government of the Kingdom of Norway, respectively.

(Signed} GREEN H. HACKWORTH,
President:

(Signed) J. LOPEZ OLIVAN,
Registrar.

Judge MorENo QUINTANA, after voting for the Judgment, made
the following declaration: |

The reason why I consider that the Court is without juris-
diction in this case is different from that given in the Judgment.
I base myself, not on the second ground of the first Objection
put forward by the Government of the Kingdom of Norway
but on the first ground of that Objection. State loans, as
being acts of sovereignty, are governed by municipal law.

Vice-President Bapawi and Judge Sir Hersch LAUTERPACHT,
availing themselves of the right conferred on them by Article 57
of the Statute, append to the Judgment of the Court statements of
their individual opinions.

Judges GUERRERO, BASDEVANT and READ, availing themselves
of the right conferred on them by Article 57 of the Statute, append
to the Judgment of the Court statements of their dissenting

opinions.

(Initialled) G.H.H.
(Initralled) J. L. O.

23
